Jenkins, J.
The right to rescind a horse swap exists only by virtue of such special terms of the contract of sale as may-so authorize, or, in the absence of any such agreement, by reason of knowingly false and fraudulent misrepresentation of existing facts, made to the complaining party, whereby he was induced to act to his injury. A mere breach of an express warranty which was the controlling inducement to trade, unaccompanied by any such fraudulent misrepresentation of fact, will not afford ground for the avoidance of such a contract. Stovall v. McBrayer, 20 Ga. App. 93 (92 S. E. 543); Barnett v. Speir, 93 Ga. 762 (21 S. E. 168; Newman v. Claflin Co., 107 Ga. 89 (32 S. E. 943); Johnson v. Harley, 121 Ga. 83 (48 S. E. 685).

Judgment reversed. Wade, O. J., and Luke, J., concur.

Peacock & Gardner, for plaintiff in error.
T. 3. Milner, contra.